Name: 78/991/EEC: Commission Decision of 21 November 1978 on the refusal to accept the scientific character of an apparatus described as 'Varian electrostatic printer/plotter, model 4115'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  iron, steel and other metal industries
 Date Published: 1978-12-06

 Avis juridique important|31978D099178/991/EEC: Commission Decision of 21 November 1978 on the refusal to accept the scientific character of an apparatus described as 'Varian electrostatic printer/plotter, model 4115' Official Journal L 340 , 06/12/1978 P. 0022 - 0022 Greek special edition: Chapter 02 Volume 6 P. 0266 COMMISSION DECISION of 21 November 1978 on the refusal to accept the scientific character of an apparatus described as "Varian electrostatic printer/plotter, model 4115" (78/991/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 17 July 1978, the United Kingdom Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Varian electrostatic printer/plotter, model 4115" should be considered as a scientific apparatus and, if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 20 October 1978 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is a curve tracer printer intended for use in the field of radiotherapy using a phototype automatic telecobalt unit ; whereas it is a multi-purpose apparatus which prints and represents graphically the results of research work or scientific analyses ; whereas it does not in itself have objective characteristics making it specially suited to pure scientific research and its use for research purposes in this particular instance cannot in itself give it the character of a scientific apparatus ; whereas it cannot therefore be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Varian electrostatic printer/plotter, model 4115" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 November 1978. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.